Name: Commission Regulation (EC) NoÃ 861/2008 of 2Ã September 2008 repealing Regulation (EC) NoÃ 634/2008 laying down the reduced agricultural components and the additional duties applicable to imports into the Community of certain goods containing milk products covered by Council Regulation (EC) NoÃ 3448/93 from Switzerland
 Type: Regulation
 Subject Matter: Europe;  international trade;  processed agricultural produce;  agricultural activity;  agri-foodstuffs;  EU finance;  trade
 Date Published: nan

 3.9.2008 EN Official Journal of the European Union L 236/3 COMMISSION REGULATION (EC) No 861/2008 of 2 September 2008 repealing Regulation (EC) No 634/2008 laying down the reduced agricultural components and the additional duties applicable to imports into the Community of certain goods containing milk products covered by Council Regulation (EC) No 3448/93 from Switzerland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular Article 7 thereof, Whereas: (1) By the Agreement between the European Community and the Swiss Confederation (2) of 26 October 2004, Protocol 2 to the Agreement between the European Economic Community and the Swiss Confederation of 22 July 1972 was replaced by a new Protocol 2 concerning certain processed agricultural products. In implementation of this Protocol, the EC Switzerland Joint Committee, by its Decision No 1/2008 (3), amended the domestic reference prices from 1 February 2008 resulting in the imposition of duties on imports into the Community of certain goods containing milk products covered by Regulation (EC) No 3448/93. (2) Consequently the reduced agricultural components and the additional duties applicable to imports into the Community of certain goods containing milk products were laid down in Commission Regulation (EC) No 634/2008 (4). (3) In implementation of Protocol 2 the EC Switzerland Joint Committee, by its Decision No 2/2008 (5), amended the domestic reference prices from 1 August 2008, with the result that the price compensation measures referred to in Article 3(3) of the Protocol are fixed at zero. Consequently, from that date, import duties will no longer be payable on imports into the Community of certain goods containing milk products covered by Regulation (EC) No 3448/1993 from Switzerland. (4) Regulation (EC) No 634/2008 should accordingly be repealed. (5) Since the reference prices as amended in accordance with Protocol 2 are applicable from 1 August 2008, the measure provided for in this Regulation should apply from the same date, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 634/2008 is repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 August 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 September 2008. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 318, 20.12.1993, p. 18. (2) OJ L 23, 26.1.2005, p. 19. (3) OJ L 69, 13.3.2008, p. 34. (4) OJ L 176, 4.7.2008, p. 3. (5) Not yet published in the OJ.